 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DYRELL WAYNE JONES,                             Case No. 1:19-cv-00396-DAD-JDP
12                 Plaintiff,                         ORDER VACATING THE SETTLEMENT
                                                      CONFERENCE, LIFTING THE STAY, AND
13           v.                                       WITHDRAWING THE WRIT
14    C. PFEIFFER, et al.,                            ECF Nos. 27 and 30
15                 Defendants.                        ORDER REQUIRING THE DEFENDANTS
                                                      ANSWER THE COMPLAINT WITHIN THIRTY
16                                                    DAYS OF THIS ORDER
17

18          Plaintiff Dyrell Wayne Jones is a state prisoner proceeding without counsel in this civil

19   rights action brought under 42 U.S.C. § 1983. On October 18, 2019, the court referred this case

20   for post-screening Alternative Dispute Resolution and set a settlement conference date of January

21   30, 2020. ECF No. 27. On January 21, 2020, the court was informed that a serious medical issue

22   will prevent plaintiff from attending the conference.

23          The order setting the case for conference, ECF No. 27, is hereby vacated, and the stay is

24   lifted. The writ for plaintiff to testify, ECF No. 30, is hereby withdrawn.

25          At the request of the parties, the court may schedule a new settlement conference at a

26   future date. However, the court believes that the interest of efficient justice is best served by

27   having the case proceed. Within thirty days of the date of this order, defendants shall answer

28


                                                       1
 1   plaintiff’s complaint. The court will issue a new scheduling order once the complaint is

 2   answered.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      January 22, 2020
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9            No. 205.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
